                                                               United States Bankruptcy Court
                                                               Northern District of California
In re:                                                                                                                  Case No. 20-51735-SLJ
Vikram Srinivasan                                                                                                       Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0971-5                                                   User: lblue                                                                 Page 1 of 1
Date Rcvd: Jan 25, 2021                                                Form ID: NTCRFBK                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 27, 2021:
Recip ID                 Recipient Name and Address
intp                   + Amelia Valenzuela, WEDGEWOOD, Office of the General Counsel, 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA
                         90278-1230

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 27, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 25, 2021 at the address(es) listed
below:
Name                               Email Address
Amelia Valenzuela
                                   on behalf of Creditor Wedgewood LLC avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-inc.com

Geoff Wiggs
                                   on behalf of Debtor Vikram Srinivasan ECF@wiggslaw.com WiggsGR82519@notify.bestcase.com

Jorge A. Gaitan
                                   on behalf of U.S. Trustee Office of the U.S. Trustee / SJ Jorge.A.Gaitan@usdoj.gov

Office of the U.S. Trustee / SJ
                                   USTPRegion17.SJ.ECF@usdoj.gov

Vinod Nichani
                                   on behalf of Plaintiff Vikram Srinivasan vinod@nichanilawfirm.com NichaniVR98323@notify.bestcase.com


TOTAL: 5


           Case: 20-51735                Doc# 58-2            Filed: 01/28/21              Entered: 01/28/21 13:11:56                        Page 1 of
                                                                          2
Form NTCRFBK




                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court


In re Debtor(s):                                                        Case No.: 20−51735 SLJ 11
                                                                        Chapter: 11
Vikram Srinivasan

              NOTICE OF REFERRAL OF APPEAL TO BANKRUPTCY APPELLATE PANEL


To All Parties:

You are hereby notified the enclosed Notice of Appeal has been filed by Vikram Srinivasan with the Clerk of the
Bankruptcy Court. Pursuant to orders of the Judicial Council of the Ninth Circuit and the United States District Court
for this district, this appeal is referred to the United States Bankruptcy Appellate Panel of the Ninth Circuit (BAP).


Dated: 1/25/21


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court


                                                   By: La Keska Blue
                                                          Deputy Clerk



NOTICE FROM CLERK OF 9TH CIRCUIT BAP: For all cases opened at the BAP beginning February 1, 2015,
all excerpts of record must be filed electronically and no paper copies will be necessary. In all other cases effective
immediately any attorney or other electronic filer may file the excerpts electronically without submitting paper copies.
Please see Rule 3 of the Administrative Order Regarding Electronic Filing in BAP Cases available on the BAP
website at www.ca9.uscourts.gov/bap/.




    Case: 20-51735         Doc# 58-2        Filed: 01/28/21       Entered: 01/28/21 13:11:56           Page 2 of
                                                        2
